Exhibit 10.1

 

FORM OF RESTRICTED STOCK GRANT AGREEMENT(1)


 


THIS GRANT AGREEMENT (THE “AGREEMENT”), DATED AS OF JUNE __, 2005 (THE “GRANT
DATE”) IS MADE BY AND BETWEEN PANAMSAT HOLDING CORPORATION, A DELAWARE
CORPORATION (THE “COMPANY”), AND [NAME] (THE “PARTICIPANT”).  ANY CAPITALIZED
TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING SET FORTH IN THE
PLAN (AS DEFINED BELOW).

 

WHEREAS, the Company maintains the Second Amended and Restated 2004 Stock Option
Plan for Key Employees of PanAmSat Holding Corporation and its Subsidiaries (the
“Plan”), the terms of which are hereby incorporated by reference and made part
of this Agreement;

 

WHEREAS, the Compensation Committee of the Board (the “Committee”) has
determined that it would be in the best interests of the Company and its
stockholders to grant the restricted shares provided for herein to the
Participant pursuant to the Plan and the terms of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 


                                1.             GRANT OF SHARES.  SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN, AND THE ADDITIONAL TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE PARTICIPANT (THE
“GRANT”) THE NUMBER OF SHARES OF COMMON STOCK (THE “RESTRICTED SHARES”) SET
FORTH ON THE SIGNATURE PAGE HEREOF.  THE RESTRICTED SHARES SHALL VEST AND BECOME
NONFORFEITABLE IN ACCORDANCE WITH SECTION 2.

 

2.             Vesting(2).

 

                                (A)           SUBJECT TO THE PARTICIPANT’S
CONTINUED SERVICE ON THE BOARD AND THE TERMS OF THIS AGREEMENT, ALL OF THE
RESTRICTED SHARES GRANTED HEREUNDER SHALL BECOME UNCONDITIONALLY VESTED ON THE
FIRST ANNIVERSARY OF THE GRANT DATE.

 

                                (B)           IF THE PARTICIPANT’S SERVICE ON
THE BOARD IS TERMINATED FOR ANY REASON PRIOR TO THE FIRST ANNIVERSARY OF THE
GRANT DATE, A PRO RATA PORTION OF THE RESTRICTED SHARES SHALL VEST BASED ON THE
RATIO THAT THE NUMBER OF DAYS THE PARTICIPANT SERVED ON THE BOARD SINCE (AND
INCLUDING) THE GRANT DATE BEARS TO 365, AND THE REMAINING RESTRICTED SHARES, TO
THE EXTENT NOT THEN VESTED, SHALL BE FORFEITED BY THE PARTICIPANT WITHOUT
CONSIDERATION.

 

                                3.             CERTIFICATES.

 

                                (A)           THE RESTRICTED SHARES SHALL BE
ISSUED BY THE COMPANY AND SHALL BE REGISTERED IN THE PARTICIPANT’S NAME ON THE
STOCK TRANSFER BOOKS OF THE COMPANY PROMPTLY AFTER THE DATE HEREOF, BUT ANY
CERTIFICATES (IF APPLICABLE) REPRESENTING THE RESTRICTED SHARES SHALL REMAIN IN
THE PHYSICAL CUSTODY OF THE COMPANY OR ITS DESIGNEE AT ALL TIMES PRIOR TO THE
VESTING OF SUCH RESTRICTED SHARES PURSUANT TO SECTION 2.  THE PARTICIPANT HEREBY
ACKNOWLEDGES AND AGREES THAT THE COMPANY SHALL RETAIN CUSTODY OF SUCH
CERTIFICATE OR CERTIFICATES (IF APPLICABLE) UNTIL THE VESTING OF SUCH RESTRICTED
SHARES PURSUANT TO SECTION 2.  AS A CONDITION TO THE RECEIPT OF THE GRANT, THE
PARTICIPANT SHALL DELIVER TO THE COMPANY A STOCK POWER OR POWERS, DULY ENDORSED
IN BLANK, RELATING TO THE RESTRICTED SHARES.  NO CERTIFICATES SHALL BE ISSUED
FOR FRACTIONAL SHARES.

 

--------------------------------------------------------------------------------

(1)

To the extent that a non-employee director of the Company serves as an
authorized representative of an entity and Restricted Shares are issued directly
to such entity pursuant to the Plan, this form agreement will be modified as
necessary.

 

 

(2)

This section to be modified as necessary.

 

--------------------------------------------------------------------------------


 

                                (B)           AS SOON AS PRACTICABLE FOLLOWING
THE FULL VESTING OF THE RESTRICTED SHARES PURSUANT TO SECTION 2, THE STOCK POWER
RELATING TO THE RESTRICTED SHARES SHALL BE DELIVERED TO THE PARTICIPANT OR THE
PARTICIPANT’S LEGAL GUARDIAN OR REPRESENTATIVE AND, IF THE COMMON STOCK SHALL
HAVE BECOME CERTIFICATED, CERTIFICATES FOR THE VESTED RESTRICTED SHARES SHALL BE
DELIVERED TO THE PARTICIPANT OR THE PARTICIPANT’S LEGAL GUARDIAN OR
REPRESENTATIVE.

 

                                4.             RIGHTS AS A STOCKHOLDER.  THE
PARTICIPANT SHALL BE THE RECORD OWNER OF THE RESTRICTED SHARES UNTIL OR UNLESS
SUCH SHARES ARE FORFEITED PURSUANT TO SECTION 2 HEREOF AND AS RECORD OWNER SHALL
BE ENTITLED TO ALL RIGHTS OF A COMMON STOCKHOLDER OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, VOTING RIGHTS WITH RESPECT TO THE RESTRICTED SHARES AND THE
PARTICIPANT SHALL RECEIVE, WHEN PAID, ANY DIVIDENDS ON ALL OF THE RESTRICTED
SHARES GRANTED HEREUNDER AS TO WHICH THE PARTICIPANT IS THE RECORD HOLDER ON THE
APPLICABLE RECORD DATE; PROVIDED THAT THE RESTRICTED SHARES SHALL BE SUBJECT TO
THE LIMITATIONS ON TRANSFER AND ENCUMBRANCE SET FORTH IN SECTION 6.

 

                                5.             LEGEND ON CERTIFICATES.  IF THE
COMMON STOCK SHALL HAVE BECOME CERTIFICATED, CERTIFICATES REPRESENTING THE
RESTRICTED SHARES DELIVERED TO THE PARTICIPANT AS CONTEMPLATED BY SECTION 3(B)
ABOVE SHALL BEAR A LEGEND STATING THAT THE SHARES ARE SUBJECT TO SUCH STOP
TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER
THE PLAN OR THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH SUCH SHARES ARE LISTED, AND
ANY APPLICABLE FEDERAL OR STATE LAWS, AND THE COMMITTEE MAY CAUSE A LEGEND OR
LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH
RESTRICTIONS.

 

                                6.             TRANSFERABILITY.  THE RESTRICTED
SHARES MAY NOT, AT ANY TIME PRIOR TO BECOMING VESTED PURSUANT TO SECTION 2, BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN
ANY MANNER.

 

                                7.             BOARD MEMBERSHIP.   NOTHING
CONTAINED IN THIS AGREEMENT (I) OBLIGATES THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY TO RETAIN THE PARTICIPANT AS A MEMBER OF ITS BOARD (OR EMPLOY THE
PARTICIPANT IN ANY CAPACITY WHATSOEVER), OR (II) PROHIBITS OR RESTRICTS THE
COMPANY (OR ANY SUCH SUBSIDIARY) FROM TERMINATING ITS RELATIONSHIP WITH THE
PARTICIPANT AT ANY TIME OR FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, AND
THE PARTICIPANT HEREBY ACKNOWLEDGES AND AGREES THAT NEITHER THE COMPANY NOR ANY
SUBSIDIARY OF THE COMPANY (NOR ANY OTHER PERSON) HAS MADE ANY REPRESENTATIONS OR
PROMISES WHATSOEVER TO THE PARTICIPANT CONCERNING THE PARTICIPANT’S CONTINUED
MEMBERSHIP ON ITS BOARD OR EMPLOYMENT OF THE PARTICIPANT BY THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY.

 

                                8.             ADJUSTMENTS.  IF, PRIOR TO THE
TIME THE RESTRICTIONS IMPOSED BY SECTION 2 ON THE RESTRICTED SHARES GRANTED
HEREUNDER LAPSE, THERE IS A CHANGE IN THE OUTSTANDING COMMON STOCK BY REASON OF
A STOCK SPLIT, SPIN-OFF, STOCK COMBINATION, RECLASSIFICATION, RECAPITALIZATION,
LIQUIDATION, DISSOLUTION, REORGANIZATION, MERGER, CHANGE IN CONTROL, OR OTHER
EVENT, THE COMMITTEE MAY ADJUST APPROPRIATELY THE NUMBER AND KIND OF SHARES
SUBJECT TO THE GRANT, AND MAKE SUCH OTHER REVISIONS TO THE GRANT AS IT DEEMS, IN
GOOD FAITH, IS EQUITABLY REQUIRED.  FOR THE AVOIDANCE OF DOUBT, IN ITS SOLE
DISCRETION, THE COMMITTEE MAY PROVIDE, IN THE EVENT OF A CHANGE IN CONTROL, OR
OTHER SIMILAR EVENT, THAT THE RESTRICTED SHARES SHALL, TO THE EXTENT NOT THEN
VESTED OR PREVIOUSLY FORFEITED, IMMEDIATELY BECOME FULLY VESTED AND
NONFORFEITABLE.

 

                                9.             WITHHOLDING.   IT SHALL BE A
CONDITION OF THE OBLIGATION OF THE COMPANY UPON DELIVERY OF RESTRICTED SHARES TO
THE PARTICIPANT THAT THE PARTICIPANT PAY TO THE COMPANY SUCH AMOUNT AS MAY BE
REQUESTED BY THE COMPANY FOR THE PURPOSE OF SATISFYING ANY LIABILITY FOR ANY
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO SUCH RESTRICTED SHARES, INCLUDING THE PAYMENT TO THE COMPANY
UPON THE VESTING OF THE RESTRICTED SHARES (OR SUCH EARLIER OR LATER DATE AS MAY
BE APPLICABLE UNDER SECTION 83 OF THE CODE) OR OTHER SETTLEMENT IN RESPECT OF
THE RESTRICTED SHARES OF ALL SUCH TAXES.  THE COMPANY SHALL BE AUTHORIZED TO
TAKE SUCH ACTION AS MAY BE NECESSARY IN THE OPINION OF THE COMPANY’S COUNSEL
(INCLUDING, WITHOUT LIMITATION, WITHHOLDING VESTED RESTRICTED SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT HEREUNDER AND/OR WITHHOLDING AMOUNTS FROM ANY
COMPENSATION OR OTHER AMOUNT OWING FROM THE COMPANY TO THE PARTICIPANT) TO
SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF ANY SUCH TAXES. THE PARTICIPANT IS
HEREBY ADVISED TO SEEK HIS OWN TAX COUNSEL REGARDING THE TAXATION OF THE GRANT
OF RESTRICTED SHARES MADE HEREUNDER.

 

                                10.           SECURITIES LAWS.  UPON THE VESTING
OF ANY RESTRICTED SHARES, THE COMPANY MAY REQUIRE THE PARTICIPANT TO MAKE OR
ENTER INTO SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE
COMMITTEE MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES
LAWS OR WITH THIS AGREEMENT AND APPROPRIATE

 

--------------------------------------------------------------------------------


 

LEGENDS MAY BE PLACED ON THE CERTIFICATES.  THE GRANTING OF THE RESTRICTED
SHARES HEREUNDER SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS
AND TO SUCH APPROVALS OF ANY GOVERNMENTAL AGENCIES AS MAY BE REQUIRED AND
APPROPRIATE LEGENDS MAY BE PLACED ON THE CERTIFICATES.

 

                                11.           NOTICES.  ANY NOTICE TO BE GIVEN
UNDER THE TERMS OF THIS AGREEMENT TO THE COMPANY SHALL BE ADDRESSED TO THE
COMPANY IN CARE OF ITS GENERAL COUNSEL, AND ANY NOTICE TO BE GIVEN TO THE
PARTICIPANT SHALL BE ADDRESSED TO HIM AT THE ADDRESS GIVEN BENEATH HIS SIGNATURE
HERETO.  BY A NOTICE GIVEN PURSUANT TO THIS SECTION 11, EITHER PARTY MAY
HEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO HIM.  ANY
NOTICE WHICH IS REQUIRED TO BE GIVEN TO THE PARTICIPANT SHALL, IF THE
PARTICIPANT IS THEN DECEASED, BE GIVEN TO THE PARTICIPANT’S PERSONAL
REPRESENTATIVE IF SUCH REPRESENTATIVE HAS PREVIOUSLY INFORMED THE COMPANY OF HIS
STATUS AND ADDRESS BY WRITTEN NOTICE UNDER THIS SECTION 11.  ANY NOTICE SHALL
HAVE BEEN DEEMED DULY GIVEN WHEN ENCLOSED IN A PROPERLY SEALED ENVELOPE OR
WRAPPER ADDRESSED AS AFORESAID, DEPOSITED (WITH POSTAGE PREPAID) IN A POST
OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES POSTAL
SERVICE.

 

                                12.           GOVERNING LAW.  THE LAWS OF THE
STATE OF DELAWARE (OR IF THE COMPANY REINCORPORATES IN ANOTHER STATE, THE LAWS
OF THAT STATE) SHALL GOVERN THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE
TERMS OF THIS AGREEMENT REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER
PRINCIPLES OF CONFLICTS OF LAWS.

 

                                13.           GRANT SUBJECT TO PLAN.   THE GRANT
SHALL BE SUBJECT TO ALL TERMS AND PROVISIONS OF THE PLAN, TO THE EXTENT
APPLICABLE TO THE RESTRICTED SHARES.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN, THE TERMS OF THE PLAN SHALL CONTROL.

 

                                14.           SIGNATURE IN COUNTERPARTS.  THIS
AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL,
WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

PANAMSAT HOLDING CORPORATION

 

 

NAME:

TITLE:

 

 

PARTICIPANT:

 

 

[NAME]

 

 

 

 

 

ADDRESS

 

 

 

 

Aggregate number of
Restricted Shares granted under
this Agreement:

 

 

 

--------------------------------------------------------------------------------